DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-10 of U.S. Patent No. 9,770,664 (hereinafter ‘664) in view of Garvin et al., US 2010/0009733, Ye et al., US 2012/0274661, and Grams et al., US 2007/0049313. Claim 1 of ‘664 teaches substantially all of the limitations of claims 1, 9, and 17 including identification of a basic identification range as well targeting an enemy character in the range based on a determined attack priority, and moving an aiming point to the determined enemy. However, ‘664 does not explicitly teach where the player input is provided via a tough on a virtual pad on a device display, or the steps of performing the shooting action and determining damage to a target enemy, where the damage is determined based on a location relationship between the target enemy character and the moved aiming point. Ye et al. teaches game input via a virtual pad on a touch screen, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify .
Dependent claims 2 and 10 of the present application are taught by claim 6 of ‘664. 
Dependent claims 4 and 12 of the present application are taught by claim 1 of ‘664.
Dependent claims 5-8 and 13-16 of the present application are taught by claims 5, and 8-10 of ‘664 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, in view of Yoshida, US 2002/0173358, and Ye et al., US 2012/0274661, and Grams et al., US 2007/0049313.

In Reference to Claims 1, 9, and 17
Garvin et al. teaches a computer-readable medium, system and method of providing a shooting game performed by a player terminal (Abstract and Par. 53), the method comprising displaying a basic identification range within a display screen of the player terminal on which a virtual online shooting game environment is displayed(Abstract and Fig. 3); determining whether there is a shooting input via a pad input via the player terminal (Par. 9-11, 23, 25, and 46 which teach player inputs and a shooting attack action that may be performed in response to player input); determining, when it is determined that there is the shooting input in the determining whether there is the shooting input, whether one or more enemy characters are included within a basic identification range that is set in the player terminal (Fig. 3 and Par. 20, 35, 39 which teaches determining a focus area when uses the device, and Par. 38 which teaches that the focus area is not selected during periods of inactivity when the player is not providing input. Par. 35, 41-43, 46 which teach detecting an enemy in the focus area and selecting them as a target for the player); determining, when it is determined that a plurality of enemy characters is included within the basic identification range in the determining whether the one or more enemy characters are included within the basic identification range, an attack priority of the respective enemy characters; moving an 
However, although Garvin et al. teaches a moved aiming point with the display screen,  they do not explicitly teach where the game is an online game performed by a game server connected to a player terminal, where a database is connected to the game server, and where the database stores information on enemy characters in the game, where game inputs are provided via a touch manipulation of a virtual pad displayed on a display of the player terminal, or determining damage based on a location relationship between the target enemy character and the moved aiming point.

It would be desirable to modify the system of Garvin et al. to operate in the online environment taught by Yoshida in order to allow the aim assist features of Garvin et al. to be used for players of online shooting games as well as local ones, and thus increase the enjoyment of the players by allowing them to benefit from the aiming system in online shooting games as well.
Ye et al. teaches a gaming device where game inputs analogous to a physical gamepad are provided via touch manipulations on a virtual pad displayed on a player terminal (Fig. 3, Par. 68).
It would be desirable to modify the system of Garvin et al. to use touch controls as taught by Ye et al. in order to allow the aim assist features of Garvin et al. to be used for players using touch screen based devices such as tablet computers as instead of a device with physical controller inputs.
Grams et al. teaches an electronic shooting game which includes determining damage based on a location relationship between the target enemy character and the moved aiming point (Par. 34 which teaches a shooting game with aiming at enemy targets where if a player is aiming near but not directly on a target and fires the player may receive a “near miss” where the damage level to the target is determined by the degree of alignment of the user’s aim to the target to be hit.).
It would be desirable to modify the system of Garvin et al. to include the proximity based damage as taught by Grams et al. in order to better simulate “near miss” shots 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Garvin et al. to operate in the online environment taught by Yoshida, to modify the system of Garvin et al. to use touch controls as taught by Ye et al, and to modify the system of Garvin et al. to include the proximity based damage as taught by Grams et al..

Claims 2, 5-7, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, Yoshida, US 2002/0173358, and Ye et al., US 2012/0274661, Grams et al., US 2007/0049313, further in view of by evidence of computer program “Call of Duty: Black Ops 2” (Activision) hereinafter “CoD”. The evidence constituting CoD consists of 1) Community.callofduty.com forum post by user FixBlops2 titled “Aim Assist works through walls” (fixblops2) dated 12-13-2012 describing features of the game, 2) , and youtube.com video “"Call of Duty: Black Ops 2 GAMEPLAY" - Extended Footage Mission 1 - COD BO2 Official E3 2012 HD” (YouTube) dated 06-05-2012, which depicts gameplay from the game.

	In Reference to Claims 5 and 13
	Garvin et al. teaches an aiming point automatically tracking the location of the selected object within a basic identification range as described above and further 
	CoD teaches a shooting game where enemy characters can move (See YouTube at, for example, around 9:26 which shows the user targeting a moving enemy in the shooting game).
	It would be desirable to modify the system of Garvin et al., Yoshida et al., and Nishimura et al to include moving enemy characters in the shooting game as taught by CoD in order to increase the excitement and enjoyment of the player by providing more interesting and dynamic combat scenarios in the game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to desirable to modify the system of Garvin et al., Yoshida et al., and Ye et al., and Grams et al. to include moving enemy characters in the shooting game as taught by CoD.

In Reference to Claim 6 and 14
	Garvin et al. teaches a movement trajectory of the aiming point is visible on the player terminal (Fig. 3-5 which depicts the aiming reticule. Par. 42 “targeting display”, and Par. 46-47 “visual indications”).

	In Reference to Claim 7 and 15
	Garvin et al. teach where allowing the aiming point to be automatically


In Reference to Claims 2 and 10	
Garvin et al., Yoshida et al., Ye et al, Grams et al. and CoD teach wherein allowing the aiming point to track the automatic tracking object in the basic identification range as the automatic tracking object is moved within the basic identification range as described above in reference to claim 6. Further, CoD teaches allowing the aiming point to be automatically moved toward an obstacle if the automatic tracking object is invisible on the player terminal due to the obstacle (fixblops2 page 1 and 2 which teaches that the “aim assist” in the game can operate even if an enemy character is hidden behind a wall that the player is aiming at).
	It would be desirable to modify the system of Yoshida et al., Nishimura et al and CoD to include tracking targets even when they move and are hidden behind an obstacle in order to avoid the auto aim from erratically bouncing between targets as might occur if a first target were to move in and out of cover while a second more distant target was in the focus area. Instead the aim assist will remain on the selected object until it dies or the user provides input to indicate they want to select a different target.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Garvin et al., Yoshida et al., and Ye .

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, Yoshida, US 2002/0173358, and Ye et al., US 2012/0274661, Grams et al., US 2007/0049313, and further in view of Woodard et al., US 8,210,943.

In Reference to Claims 4 and 12
Garvin et al., Yoshida, Ye et al., and Grams et al. teach a method, system, and medium as described above in reference to Claims 1 and 9, including where enemies are targeted by the focus point based on a determined attack priority. However, they do not explicitly teach determining the attack priority based on at least one selected from the group of a level of expected damage capable of being inflicted on the target enemy character by the shooting and a level of risk of the target enemy character to a player character.
Woodard et al. teaches a shooting game which includes prioritizing certain enemies based on at least one selected from the group of a level of expected damage capable of being inflicted on the target enemy character by the shooting and a level of risk of the target enemy character to a player character. (Par. 80 which teaches a game where fired weapons caused by the game to target enemies in a particular order and where the order is determined by various factors including “current threat level”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system and medium of Garvin et al., Yoshida, Ye et al., and Grams et al. to include threat based targeting order as taught by Woodard et al.

In Reference to Claims 8 and 16
	Garvin et al. teaches where targeting releases the enemy character based on a change in its game state (Par. 49), and further teaches where targets are acquired from those in the basic identification range (Par. Par. 40-41). However, Garvin et al. does not explicitly teach releasing a target when is moves out of range.
	Woodard et al. teaches a targeting system for an electronic game which teaches releasing a target when it moves out of range (Col. 13 lines 29-30 “and may remain locked until it is out of attack range…or the target range").
	It would be desirable to modify the method, system, and medium of Garvin et al. to release targeting of enemy characters who move outside of the basic identification range as taught by Woodard et al. in order to make targeting more responsive to the players wishes by ending targeting of enemy characters who are now less important by 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system, and medium of Garvin et al., Yoshida et al., Ye et al., Grams et al. to release targeting of enemy characters who move outside of the basic identification range as taught by Woodard et al.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered. Regarding rejection under Double Patenting and 35 U.S.C. 101, new grounds of rejection have been provided to better address the new scope of the amended claims.
Regarding rejection under 35 U.S.C. 101. In light of applicant’s amendments reciting additional elements of displaying the basic identification and moving the aiming point and determine damage with respect to the display screen rejection under 35 U.S.C. 101 is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715